*660Territory of Michigan IN SUPREME COURT

Andrew Westbrook vs William Austin & Rufus Hatch

Nar.
Andrew Westbrook complains of William Austin Sz Rufus Hatch, in Custody &c In a plea of Debt, for that the said Defts on the twenty eighth day of November in the year of our Lord one thousand eight hundred Sz eighteen, at the County of macomb Sz within the jurisdiction of this Court, Before one John K. Smith, a Justice of the Peace, within Sz for the County of Macomb, Sz Territory aforesaid, duly appointed Sz qualified, to do and perform all judicial Sz other acts, appertaining to said appointment Sz office, they the said Defts did then Sz there, towit, at the County of Macomb, aforesaid, enter into a recognizance before said Justice, wherein Sz whereby, they jointly Sz severally acknowledged themselves indebted to the Plaintiff in the sum of two hundred Sz four dollars Sz sixty cents, to the payment of which sum, they the said Defendants bound themselves, their heirs 8z assigns jointly Sz severally with the condition under written to said recognizance, a true Sz perfect record of which recognizance, duly Sz properly attested, by said Justice, is here in court to be produced — Which condition of the recognizance aforesaid, was, that if the said William Austin should well Sz truly prosecute, a certain suit or action, on which judgment had been duly Sz legally entered against the said William, before the Said John K. Smith, the day and year last aforesaid, at the County of Macomb aforesaid, wherein the said Westbrook was Plaintiff and the said William was defendant, for the sum of one hundred Sz two dollars Sz thirty cents for debt Sz costs, at the County Court for the County of Macomb, to be holden at mount Clemens on the first monday of February, next after the rendition of said Judgment to effect Sz abide the orders of said County Court therein, then the said recognizance was to be of no effect, otherwise to be Sz remain in full force effect Sz virtue — And the said Plaintiff avers that the said Wm nor the said Rufus, have in no wise complied with or kept the condition of the recognizance, so entered into as aforesaid by them, but the said Judgment of the said Justice, upon the entry of the same in the County Court of the County of Macomb aforesaid, upon a trial of said case, was then Sz there rendered Sz adjudged against the said William, the record whereof remains in said County Court, a transcript whereof is here in court to be produced for the sum of one hundred dollars Damages, and the costs of said suit taxed Sz adjudged to the said Plaintiff for the sum of thirty eight dollars Sz seventy *661eight cents. Whereupon the said Plaintiff on the twentieth day of October, in the year of our Lord one thousand eight hundred & nineteen, at the county of Macomb, sued out of the clerks office of the County Court of said County, his writ of Execution for the amount of his damages & costs aforesaid directed to the Sheriff of Said County, in favor of said Plf. ag* the said Def1 directing & commanding him, if the said William should be found in his county, to have him before the Judges of the County Court of said County, at this Term of said Court on the seventh day of February in the year of our Lord one thousand eight hundred & twenty which Execution, so sued out of the County Court of the County of Macomb aforesaid, was afterwards, on the said twentieth day of October, at said County, delivered by the Plaintiff into the hands of the Sheriff of said County, to be by him obeyed according to the tener therein expressed, which said Execution, afterwards, on the said seventh day of February, in the year of our Lord one thousand eight hundred & Twenty, at the county aforesaid, the same being the return day of said Execution to the County court of the County aforesaid as therein expressed the Said Sheriff of said County made due return of the Same, that he had made diligent search & could not find the body of the said William Austin, within his precinct whereon to levy said Execution, & therefore returned the Same wholly unsatisfied — whereby the condition of said recognizance is wholly broken & become forfeit, and the said Plaintiff thereby entitled to have & recover of the said William & Rufus the before mentioned Sum of two hundred & four dollars & sixty cents — And for their detention of the Same to his damage, five hundred dollars, & for the recovery of the Same he brings Suit
Andrew WestBrook puts in his place Hunt & Larned as his Attorneys to prosecute this Suit Hunt & Larned, Attys to Plf.